244 F.2d 954
MODELLA MANUFACTURING COMPANY, Inc., Plaintiff-Appellant,v.FAMOUS BATHROBE CO., Inc., Defendant-Appellee.
No. 279.
Docket 24358.
United States Court of Appeals Second Circuit.
Argued March 15, 1957.
Decided May 3, 1957.

Appeal from the United States District Court for the Southern District of New York; John M. Cashin, Judge.
Plaintiff appeals from a judgment dismissing on the merits his action for infringement of United States Patent No. 2,695,615 for Infant's Garment, and granting a declaratory judgment of invalidity upon the defendant's counterclaim.
Nemeroff, Jelline, Danzig & Paley, New York City (Pern E. Henninger, New York City, of counsel), for plaintiff-appellant.
William R. Liberman, New York City, for defendant-appellee.
Before HINCKS, STEWART and LUMBARD, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Cashin, 151 F. Supp. 542.